       Case 5:19-cr-40068-HLT Document 144 Filed 03/18/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                   Plaintiff,

Vs                                            CASE NO. 19-CR-40068-HLT-01

HENRY CLARK,

                   Defendant,


           MOTION FOR TEMPORARY RELEASE FROM CUSTODY

      Comes now, Henry Clark by and through his attorney, Dionne M. Scherff of

Joseph, Hollander & Craft LLC, and hereby moves this Court for an order granting

him temporary release from custody of the United States Marshals.

      In support of his request, Mr. Clark states as follows:

      1.    Mr. Clark has been in custody since his arrest in late August 2019. Mr.

            Clark was ordered detained and is currently being housed at Core

            Civic in Leavenworth, Kansas. (ECF Doc. 49-3 and 69).

      2.    Mr. Clark is 43 years of age and has diabetes. Mr. Clark has been on

            social security disability since 2015 for mental health issues as well as

            diabetes. Mr. Clark is insulin dependent. While in custody, the

            medical staff at Core Civic have experienced struggles with the control

            of Mr. Clark’s diabetes. He has reported blood sugar levels over 300 at

            various times.
 Case 5:19-cr-40068-HLT Document 144 Filed 03/18/20 Page 2 of 5




3.   Mr. Clark request release back to his residence in Chicago, Illinois. Mr.

     Clark has resided in Chicago, Illinois with his 73 year old mother,

     Geraldine Clark, for his entire life. Mr. Clark has received long term

     diabetic medical care from the Stroger Hospital in Chicago, Illinois.

     Counsel has been in contact with Mr. Clark’s mother and brother,

     Bernard Clark. Counsel has confirmed that Henry Clark can continue

     to reside with his mother in the residence he lived in prior to his

     arrest. Bernard Clark has confirmed that he will travel to Kansas by

     private car to retrieve his brother and safely transport him back to the

     Chicago area. Henry Clark has not had any felony convictions since

     2005. His only recent charges relate to traffic or driver’s license issues.

4.   The Court can order a temporary release from custody for compelling

     reasons under the Bill Reform Act. 18 USC 3142(i). Mr. Clark’s present

     custody status poses a potential lethal threat to him and as such, a

     compelling reason exists to warrant his temporary release. On March

     12, 2020, Governor Kelly, declared a State of Emergency for the State

     of Kansas. The declaration of this State of Emergency was on the heels

     of the World Health Organization classifying COVID-19 as a

     pandemic. World Health Organization (March 11, 2020) at

     https://bit.ly/2W8dwpS. The CDC has issued guidance that

     individuals at higher risk for contracting COVID-19 as adults over 60

     years of age, or people with chronic medical conditions. Diabetes is
 Case 5:19-cr-40068-HLT Document 144 Filed 03/18/20 Page 3 of 5




     listed as a specific chronic health condition which poses a higher risk of

     contracting COVID-19. People at Risk for Serious Illness from COVID-

     19, CDC (March 12, 2020) at https://bit.ly/2vgUt1P. The CDC has

     outlined precautionary steps for individuals who are at a higher risk

     such as social distancing, avoiding crowds and staying home as much

     as possible. Id. Mr. Clark does not have an opportunity for social

     distancing or controlling his medical care while in custody. According

     to public health experts, incarcerated individuals “are at special risk of

     infection, given their living situations,” and “may also be less able to

     participate in proactive measures to keep themselves safe;” “infection

     control is challenging in these settings.” “Achieving a Fair and

     Effective COVID-19 Response: An Open Letter to Vice-President Mike

     Pence, and Other Federal, State, and Local Leaders from Public

     Health and Legal Experts in the United States,” (March 2, 2020), at

     https://bit.ly/2W9V6oS .

5.   Counsel has not been advised that any staff or inmates have tested

     positive for the COVID-19 virus at the Core Civic Facility in

     Leavenworth. However, based on the current public health projections

     it not a matter of if the pandemic will reach Core Civic but rather a

     matter of when it will reach the facility. Counsel contacted and was

     advised by medical staff at Core Civic that testing for COVID-19 is not

     available at their facility. The fact that Core Civic does not have
       Case 5:19-cr-40068-HLT Document 144 Filed 03/18/20 Page 4 of 5




            testing capability for COVID-19 is proof of the facility’s inability to

            address the public health crisis in our community.

      6.    The government has been contacted about this motion and opposes the

            release of Mr. Clark.

      7.    The Bail Reform Act provides that a “judicial officer may, by

            subsequent order, permit the temporary release of the person, in the

            custody of a United States marshal or another appropriate person, to

            the extent the judicial officer determines such release to be necessary

            for preparation of the person’s defense or for another compelling

            reason.” 18 U.S.C. 3142(i). The circumstances that existed when Mr.

            Clark was detained in August 2019 have now changed. There is a

            pandemic that poses a direct risk to Mr. Clark that is far greater if he

            continues to be detained during this public health crisis. Henry Clark

            is vulnerable because of his serious medical condition of diabetes.

            This is a compelling reason to allow his pretrial release. There are

            conditions of release which can ensure his appearance for Court such

            as home detention with GPS monitoring.        Mr. Clark is prepared to

            abide by such conditions. Mr. Clark is among the vulnerable

            population at heightened risk of getting very sick from this illness.

      WHEREFORE, for all the above reasons, defendant prays for an order

granting him temporary release from custody.
        Case 5:19-cr-40068-HLT Document 144 Filed 03/18/20 Page 5 of 5




                                        Respectfully submitted,


                                        JOSEPH, HOLLANDER & CRAFT LLC

                                        By: /s/DIONNE M. SCHERFF
                                        Dionne M. Scherff #15066
                                        10104 W. 105th St.
                                        Overland Park, Kansas 66212
                                        Telephone: (913) 948-9490
                                        Telefacsimile: (913) 498-9655
                                        Attorneys for Defendant


                            CERTIFICATE OF SERVICE


       I hereby certify that on the 18th day of March 2020, I electronically filed the
foregoing Motion for Temporary Release from Custody with the Clerk using the
CM/ECF system, which will notify all attorneys of record.

                                               /s/ Dionne M. Scherff
